Title: From George Washington to Major General Philemon Dickinson, 1 October 1777
From: Washington, George
To: Dickinson, Philemon



Dear Sir
Head Quarters [Skippack, Pa.] 1st October 1777

The vast quantity of Stores of different kinds that are accumulated at Trenton will make it a work of some time to remove them, and if they are left intirely uncovered it may tempt the Enemy to send up a light party to destory them. I shall therefore be glad if you will endeavour to throw in a Body of your Militia to mount a guard over the Stores till they are removed.
I must leave the Number to you as I do not know what disposition you have made of your force. I would only hint that the importance of the Stores is such that I could wish it may be as respectable as possible. I am &c.
